Dear Ms. Laborde:
This office is in receipt of your request for an opinion of the Attorney General in regard to reducing the number of police jury districts. You indicate the Police Jury is considering splitting existing precincts and reducing the police jury from its present fifteen districts. However, this would entail creating precincts of less than 300 active voters.
Accordingly, you ask whether or not it is valid to create precincts of less than 300 active voters in light of LSA-R.S.18:532(B) (2).
LSA-R.S. 18:532 provides, in pertinent part, as follows:
      A. Subject to the provisions of R.S. 18:532.1 and 1903, the governing authority of each parish shall establish precincts, define the territorial limits for which each precinct is established, prescribe their boundaries, and designate the precincts. The governing authority of each parish shall by ordinance adopt the establishment and boundaries of each precinct in accordance with the timetable as set forth herein and in accordance with R.S. 18:532.1.
      B. (1) Each precinct shall be a contiguous, compact area having clearly defined and clearly observable boundaries coinciding with visible features readily distinguishable on the ground, such as designated highways *  *  * except where the precinct boundary is coterminous with the boundary of a parish or an incorporated place when the boundaries of a single precinct contain the entire geographic area of the incorporated place.  *   *   *.
      (2) No precinct shall be wholly contained within the territorial boundaries of another precinct, except that a precinct which contains the entire geographical area of an incorporated place and in which the total number of registered voters at the last general election was less than three hundred may also be contained.
*                *                  *
      (4) (a) No precinct shall contain less than three hundred registered voters within its geographical boundaries, except:
      (i) When necessary to make it more convenient for voters in a geographically isolated and unincorporated area to vote. A voter in a geographically isolated and unincorporated area shall mean a voter whose residence is outside an incorporated place and who would have to travel by roadway more than ten miles or cross a public ferry to a polling place to vote if the precinct were not established.
      (ii) When the precinct contains the entire geographical area of an incorporated place.
      (iii) When the precinct may not be consolidated with any adjacent precinct due to voting district boundaries, provided that such a precinct has a consolidated polling place with an adjacent precinct and the number of commissioners for the polling place has been reduced in accordance with R.S. 18:425.1 and 1286.1.
      (b) (i) No precinct shall be established as authorized in this Paragraph unless it is in compliance with the provisions of R.S. 18:532.1(C) and unless the parish governing authority has submitted documentation to the Department of Elections and Registration that the precinct from the commissioner of elections. However, a precinct may contain less than three hundred registered voters if the parish governing authority is responsible for all election expenses incurred in the precinct as provided in R.S.  18:1400.7.
      (ii) In addition to the authority in Item (i) of this Subparagraph, the commissioner of elections may permit the establishment of precincts with less than three hundred registered voters under extraordinary and unforeseen circumstances.
*                *                  *
In answer to your inquiry whether the police jury has "the flexibility to create precincts of less than 300 active voters", we would conclude the creation of precincts of less than 300 active voters is limited by the statutory law insofar as it provides that "no precinct shall contain less than three hundred registered voters within its geographical boundaries" unless it falls within the exceptions set forth therein. Whether such a situation exists depends upon whether the factual circumstances are consistent with the terms of the exceptions. Otherwise the police jury has no power to create a precinct of less than 300 active voters.
Moreover, LSA-R.S. 18:532 (B) (4) (b) (i) provides that no precinct shall be established as authorized in the Paragraph unless in compliance with LSA-R.S. 18:532.1(C) and unless the parish governing authority has submitted documentation to the Department of Elections and Registration that the precinct meets one of the criteria and has received approval for the establishment of the precinct, or when the parish governing authority is responsible for all election expenses incurred in the precinct containing less than three hundred registered voters.
Additionally, LSA-R.S. 18:532 sets forth the commissioner of elections may permit establishment of precincts with less than three hundred registered voters "under extraordinary and unforeseen circumstances" but this determination is reserved to the commissioner of elections and not the police jury.
We cannot say whether any of the anticipated changes which would create precincts with less than three hundred registered voters fall within one of the statutory exceptions to permit creation of a precinct of such a size, but hope this sufficiently gives you a guideline in answer to your inquiry.
I trust this sufficiently addresses your concerns. If our office may be of further assistance, please do not hesitate to contact us.
Yours very truly,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                         By:  ______________________________ BARBARA B. RUTLEDGE Assistant Attorney General
RPI:BBR:glb
Date Received:
Date Released:
BARBARA B. RUTLEDGE
Assistant Attorney General